  Case 20-20111         Doc 81     Filed 04/24/20 Entered 04/24/20 18:16:42           Desc Main
                                     Document     Page 1 of 9



Isaac N. Sutphin (Wyo. State Bar #6-3711)
HOLLAND & HART LLP
2515 Warren Avenue, Suite 450
P.O. Box 1347
Cheyenne, WY 82003-1347
Telephone: 307.778.4200
Fax: 307.778.8175
insutphin@hollandhart.com

ATTORNEYS FOR CREDITOR MPSC, INC.


                 IN THE UNITED STATES BANKRUPTCY COURT

                          FOR THE DISTRICT OF WYOMING

 In re:                                             )
                                                    )   Case No. 20-20111
                                                    )
 MOUNTAIN STATES ROSEN, LLC,                        )   Chapter 11
                                                    )
                                                    )
 Debtor in Possession.                              )

  MPSC, INC.’S MOTION FOR RELIEF FROM AUTOMATIC STAY OR IN THE
ALTERNATIVE TO COMPEL REJECTION OF CONTRACT AND NOTICE OF TIME
                            TO OBJECT

          MPSC, Inc. (“MPSC”), a creditor and party-in-interest in the above-captioned case, for this

motion for relief from the automatic stay to exercise rights under, or in the alternative to compel

rejection of, a confidential agreement between MPSC and Mountain States Rosen, LLC

(“Debtor”), hereby respectfully states to the Court as follows:

                                  JURISDICTION AND VENUE

          1.     On March 19, 2019 (“Petition Date”), the Debtor filed its Voluntary Petition for

relief under Chapter 11 of the United States Bankruptcy Code.

          2.     The Debtor continues to operate its business as a debtor-in-possession pursuant to

11 U.S.C. § 1107(a) and 1108.
    Case 20-20111        Doc 81      Filed 04/24/20 Entered 04/24/20 18:16:42                    Desc Main
                                       Document     Page 2 of 9



        3.       This Court has jurisdiction to hear and determine this core proceeding pursuant to

28 U.S.C. §§ 1334 and 157(b)(2)(D).

                                             BACKGROUND

        4.       MPSC is a creditor in this case. MPSC is the owner or licensee of patents, patents

pending, technology, formulas, confidential processing methods, and other confidential

information, trade secrets, trade names and proprietary equipment utilized in improving meat

quality and hygiene of meat, meat by-products and meat related products.

        5.       MPSC and the Debtor are parties to a confidential agreement dated June 20, 2017

(“Agreement”) whereby MPSC granted to the Debtor a non-exclusive license to use certain of

MPSC’s intellectual property and intellectual property processes, techniques, and technologies in

one of the Debtor’s plants, as described in the Agreement.1 As part of the Agreement, in order for

the Debtor to use the intellectual property and the processes, techniques, and technologies, MPSC

permitted the Debtor to use what is referred to as an apparatus, which consists of certain proprietary

equipment, and related proprietary parts, supplies, solutions, and other items (all of which, together

with the intellectual property and the processes, techniques, and technologies are referred to herein

as “MPSC’s Property”), and all of which are owned solely by MPSC.

        6.       Under the Agreement, legal and equitable title in MPSC’s Property remains solely

in MPSC. Further, under the Agreement, the Debtor must keep all of MPSC’s Property free from

all claims, demands, liens, security interests (other than in favor of MPSC) or other encumbrances.

The Agreement is confidential and contains confidential proprietary information. Limited excerpts

of the Agreement are attached as Exhibit A to the Affidavit of Warner Ide.




1
  The Debtor and MPSC are also parties to a separate Confidentiality and Nondisclosure Agreement
(“Confidentiality Agreement”) dated November 29, 2016, which is nonexecutory not subject to rejection.
  Case 20-20111       Doc 81     Filed 04/24/20 Entered 04/24/20 18:16:42           Desc Main
                                   Document     Page 3 of 9



       7.      The Debtor is in default of its obligations to pay for services under the Agreement.

As of the Petition Date, the amount owed by the Debtor to MPSC under the Agreement is

approximately $33,505.30.

       8.      The Debtor told MPSC that it no longer intends to use the apparatus or any of

MPSC’s Property in the Debtor’s business and does not object to MPSC recovering the MPSC

Property.

       9.      MPSC owns the MPSC Property. The Debtor does not own the MPSC Property. As

such, the estate has no ownership interest in or claim to the MPSC Property and therefore cannot

have any equity in the MPSC Property. Thus, the MPSC Property is not part of the estate and has

no value to the estate. As such, the requirement in General Order 15-03 that a motion contain the

value of collateral is not applicable here. In any event, because the Debtor has no ownership

interest in the MPSC Property, any value to the estate is $0, whereas the value of the MPSC

Property to its owner, MPSC, is confidential.

       10.     Moreover, the Agreement has no value to the estate because 11 U.S.C. §

365(c)(1)(A) precludes the assumption or assignment of an executory contract or lease if

applicable nonbankruptcy law would excuse the other party “from accepting performance from or

rendering performance to an entity other than the debtor or debtor in possession.” Under applicable

federal law, non-exclusive intellectual property agreements licenses are personal and not

assignable. See, e.g., In re CFLC, Inc., 89 F.3d 673, 679 (9th Cir. 1996) (“Because federal law

governs the assignability of nonexclusive patent licenses, and because federal law makes such

licenses personal and assignable only with the consent of the licensor, the . . . license is not

assumable and assignable in bankruptcy under 11 U.S.C. § 365(c).) The Agreement also provides

that certain provisions survive termination of the Agreement, including without limitation the
  Case 20-20111       Doc 81     Filed 04/24/20 Entered 04/24/20 18:16:42            Desc Main
                                   Document     Page 4 of 9



confidentiality provisions of the Agreement. See Ex. A to Warner Affidavit.

       11.     This Motion is supported by the Affidavit of John Warner Ide (“Warner Affidavit”),

Chief Executive Officer of MPSC.

                                     RELIEF REQUESTED

       12.     MPSC seeks relief from the automatic stay to exercise its rights and remedies under

the Agreement, including to terminate the Agreement and take possession of the MPSC Property.

       13.     Pursuant to 11 U.S.C. § 362(d), “[o]n request of a party in interest and after notice

and a hearing, the court shall grant relief from the stay provided under subsection (a) of [§ 362],

such as by terminating, annulling, modifying, or conditioning such stay – (1) for cause . . . .” The

term “cause” in Section 362 is not defined in the Bankruptcy Code. See, e.g., Schneiderman v.

Bogdanovich (In re Bogdanovich), 292 F.3d 104, 110 (2d Cir. 2002). Whether cause exists to lift

the stay must be decided on a case-by-case basis. Murray Industries, Inc. v. Aristech Chemical

Corporation, 121 B.R. 635, 636 (Bankr. M.D. Fla. 1990). Courts have defined cause generally as

“any reason whereby a creditor is receiving less than his bargain from a debtor and is without a

remedy because of the bankruptcy proceeding.” In re Martens, 331 B.R. 395, 398 (8th Cir. B.A.P.

2005) (quoting In re Food Barn Stores, Inc., 159 B.R. 264, 266 (Bankr.W.D.Mo.1993)).

       14.     “Cause” exists to modify the automatic stay to permit MPSC to exercise its

remedies due to the Debtor’s non-payment under the Agreement and Debtor’s intent to no longer

use MPSC’s processes and MPSC’s Property in its business operations. Additionally, as the Debtor

does not intend to use the MPSC Property, MPSC has an immediate need to possess the MPSC

Property to ensure that the MPSC Property is both physically protected and preserved and that the

confidentiality of MPSC’s processes, techniques, and technologies are protected. Accordingly,

MPSC is entitled to relief from the automatic stay pursuant to the terms of 11 U.S.C. § 362 (d)(1).
  Case 20-20111        Doc 81    Filed 04/24/20 Entered 04/24/20 18:16:42            Desc Main
                                   Document     Page 5 of 9



       15.      Additionally, pursuant to 11 U.S.C. § 362(d)(2), relief from the stay is appropriate

when a debtor has no equity and the property is not necessary to an effective reorganization. 11

U.S.C. § 362(d)(2). The Debtor does not own the MPSC Property, so it does not have equity in it.

In addition, the MPSC Property is not necessary to an effective reorganization because the Debtor

does not intend to use the MPSC Property in its operations. Accordingly, MPSC is entitled to relief

from the automatic stay pursuant to the terms of 11 U.S.C. § 362 (d)(2).

       16.      Given the nature of the relief requested and the facts set forth above, MPSC submits

that it is necessary and appropriate that the 14-day stay of Bankruptcy Rule 4001(a)(3) be waived

by the Court.

       17.      In the alternative to relief from stay, MPSC moves to compel the Debtor to reject

the Agreement. The Agreement is an “executory contract” for purposes of 11 U.S.C. § 365,

because both the Debtor and MPSC has continuing material obligations under the agreements. See,

e.g., In re Sunterra Corp., 361 F.3d 257, 264 (4th Cir. 2003) (holding software license agreement

was “executory contract,” because parties had “ongoing obligation to maintain the confidentiality

of the source code of the software”).

       18.      MPSC requests that the Court compel the Debtor to reject the Agreement, because

it provides no further benefit to the Debtor’s estate, because the Debtor has stated it no longer

intends to use the apparatus or any of MPSC’s Property in the Debtor’s business. Section 365(d)(2)

authorizes a counterparty to an executory contract to request that the court “order the [debtor] to

determine within a specified period of time whether to assume or reject such contract.” 11 U.S.C.

§ 365(d)(2). Also, even if the Debtor did intend to assume and assign the Agreement, section

365(c)(1) prevents it from doing so.
  Case 20-20111       Doc 81      Filed 04/24/20 Entered 04/24/20 18:16:42              Desc Main
                                    Document     Page 6 of 9



       19.     Finally, given the nature of the relief requested and the facts set forth in this Motion,

MPSC requests that the Court set the matter for expedited hearing immediately following

expiration of the 17-day deadline for filing objections to this Motion. The Debtor informed MPSC

that the Debtor no longer intends to use MPSC’s Property in the Debtor’s business, and the Debtor

desires to return the MPSC Property. Under the Agreement, the Debtor has obligations with

respect to the MPSC Property including, without limitation operation requirements such as

maintaining a restricted access storage area for certain of the MPSC Property and ensuring that

each person allowed access to MPSC’s Property sign a confidentiality agreement provided by

MPSC. See Ex. A to Warner Affidavit. MPSC has an immediate need to possess the MPSC

Property to ensure that the MPSC Property is both physically protected and preserved and that the

confidentiality and proprietary nature of MPSC’s processes, techniques, and technologies and the

MPSC Property are protected and preserved.

       20.     Counsel for MPSC conferred with Bradley Hunsicker, counsel for the Debtor,

regarding the basis for the Motion for Relief and Debtor does not oppose this this motion for relief

from the automatic stay.

       WHEREFORE, MPSC respectfully requests (i) that MPSC be granted relief from the

automatic stay provisions of 11 U.S.C. § 362 and that the Court modify the automatic stay of 11

U.S.C. § 362(a) to the extent necessary to permit MPSC to exercise its rights and remedies under

the Agreement, including to terminate the Agreement and recover the MPSC Property, as set forth

above, and that the Court waive the provisions of Fed. R. Bankr. P. 4001(a)(3), (ii) in alternative,

that the Court compel the Debtor to reject the Agreement and order that MPSC is entitled to recover

the MPSC Property, and (iii) that the Court grant such other or further relief as the Court deems

just, equitable and proper.
  Case 20-20111      Doc 81     Filed 04/24/20 Entered 04/24/20 18:16:42           Desc Main
                                  Document     Page 7 of 9



                               NOTICE OF TIME TO OBJECT

                               OBJECTION DEADLINE: May 11, 2020

       YOU ARE HEREBY NOTIFIED that if you desire to oppose this motion, you are required

to file with this Court and serve on Isaac N. Sutphin, attorneys for the movant, whose address is

shown above, a written objection to the motion on or before May 11, 2020, or the relief requested

may be granted by the Court.

       Dated April 24, 2020                 Respectfully submitted,


                                            /s/ Isaac N. Sutphin
                                            Isaac N. Sutphin (Wyo. State Bar #6-3711)
                                            HOLLAND & HART LLP
                                            2515 Warren Avenue, Suite 450
                                            P.O. Box 1347
                                            Cheyenne, WY 82003-1347
                                            Telephone: 307.778.4200
                                            Facsimile: 307.778.8175
                                            insutphin@hollandhart.com

                                            ATTORNEYS FOR CREDITOR MPSC, INC.
  Case 20-20111     Doc 81     Filed 04/24/20 Entered 04/24/20 18:16:42         Desc Main
                                 Document     Page 8 of 9



                              CERTIFICATE OF SERVICE

       I certify that on April 24, 2020, a true and correct copy of the foregoing MPSC, INC.’S

MOTION FOR RELIEF FROM AUTOMATIC STAY OR IN THE ALTERNATIVE TO

COMPEL REJECTION OF CONTRACT AND NOTICE OF TIME TO OBJECT was served,

as follows:

ELECTRONIC MAIL NOTICE LIST:

       •      Kyle Hosmer - kyle.hosmer@faegredrinker.com;
              dorothy.bailey@faegredrinker.com
       •      Bradley T Hunsicker - bhunsicker@markuswilliams.com;
              sschaefer@markuswilliams.com; docket@markuswilliams.com
       •      James T. Markus – jmarkus@markuswilliams.com;
              sschaefer@markuswilliams.com
       •      Travis Jordan – travis.jordan@faegredrinker.com;
              candee.smith@faegredrinker.com
       •      Daniel J. Morse – daniel.j.morse@usdoj.gov
       •      US Trustee – USTPRegion19.cy.ecf@usdoj.gov
       •      Weld County Treasurer – lseitz@weldgov.com
       •      Bradford E. Dempsey – brad.dempsey@faegredrinker.com;
              susan.haag@faegredrinker.com; dorothy.bailey@faegredrinker.com
       •      Michael R. Stewart – Michael.stewart@faegredrinker.com
       •      Kyle Hosmer – kyle.hosmer@faegredrinker.com;
              dorothy.bailey@faegredrinker.com
       •      James T. Markus – jmarkus@markuswilliams.com
       •      Sara J. Geenen – sjg@previant.com
       •      Timothy L. Woznick - twoznick@crowleyfleck.com
       •      Terry W. Connolly terry@pattondavison.com; frederick.cruz@tuckerellis.com;
              brian.jackiw@tuckerellis.com; thomas.fawkes@tuckerellis.com

U.S. MAIL:

Mountain States Rosen LLC
920 7th Ave.
Greeley, CO 80634

CoBank, ACB
6340 South Fiddlers Green Circle
Greenwood Village, CO 80111
  Case 20-20111     Doc 81       Filed 04/24/20 Entered 04/24/20 18:16:42   Desc Main
                                   Document     Page 9 of 9



UNSECURED CREDITORS COMMITTEE:

Colorado Atlantic Express, LLC
Attn: Tom McCarthy
6600 Smith Road
Denver, CO 80207

Reliable Transportation Services LLC
Attn: Lucas Brown
642 East State St.
Georgetown, OH 45121

JBS USA Food Company and its affiliate Swift Beef Company
Attn: Kim Pryor
1770 Promontory Circle
Greeley, CO 80634

UFCW Local 174 Pension Fund
Attn: Larry Magarik, Trustee
80 Eighth Ave, Suite 901
NY, NY 10011

International Paper Company
Attn: Ana Hernandez
1740 International Drive
Memphis, TN 38197


                                                  /s/ Isaac N. Sutphin
                                                  Isaac N. Sutphin


14493624_v5
